62 F.3d 1417
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dr. Lennor L. GRESHAM, Plaintiff-Appellant,v.MEMPHIS STATE UNIVERSITY; Dr. Thomas Carpenter; Dr. OrvilleE. Wheeler; and Dr. Carl Halford, Defendants-Appellees.
No. 94-5225.
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1995.

Before:  ENGEL, NELSON and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
Plaintiff appeals from a judgment for defendants after a nonjury trial in this gender employment discrimination action, brought pursuant to Title VII, 42 U.S.C. Sec. 2000e through 2000e-17.  Plaintiff-appellant, a former female associate professor in the Department of Electrical Engineering in the College of Engineering at Memphis State University ("Memphis"), alleged that Memphis denied her tenure in 1985 and 1986 because of her gender.1  This appeal involves the 1986 denial only.


2
In a Memorandum Opinion and Order entered December 14, 1993, the district court entered judgment for defendants, finding that the 1986 denial of tenure was based solely on a nondiscriminatory, nonpretextual reason:  plaintiff's voluntary, willful misconduct.2  The district court concluded, after having an opportunity to judge the credibility of the witnesses, that plaintiff's own voluntary course of action in 1986 resulted in the denial of her tenure application.  There is no evidence that if a male had engaged in the same misconduct he would have been granted tenure.


3
Plaintiff contends that the district court's findings with respect to the reasons for denying tenure in 1986 are clearly erroneous.  Upon review of the record, the parties' briefs, and the applicable legal standards, we find that the district court did not clearly err and therefore, we find no reason to disturb the district court's judgment.  Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573-75 (1985); Bartling v. Fruehauf Corp., 29 F.3d 1062, 1067 (6th Cir. 1994).  Accordingly, we AFFIRM the judgment entered below, for the reasons amply set forth in the district court's December 14, 1993 Memorandum Opinion and Order.



1
 Memphis State University is now designated as the University of Memphis


2
 The district court found, however, that plaintiff was entitled to injunctive relief only on the portion of her discrimination claim that related to her denial of tenure in 1985.  All other federal and state law claims were dismissed